IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN THE INTEREST OF: R.L., A MINOR     : No. 192 MAL 2020
                                      :
                                      :
PETITION OF: E.L., FATHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court

IN RE: ADOPTION OF: R.E.L., A MINOR   : No. 193 MAL 2020
                                      :
                                      :
PETITION OF: E.L., FATHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court

IN THE INTEREST OF: K.L., A MINOR     : No. 194 MAL 2020
                                      :
                                      :
PETITION OF: E.L., FATHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court

IN RE: ADOPTION OF: K.M.L., A MINOR   : No. 195 MAL 2020
                                      :
                                      :
PETITION OF: E.L., FATHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court

IN THE INTEREST OF: D.L., A MINOR     : No. 196 MAL 2020
                                      :
                                      :
PETITION OF: E.L., FATHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court

IN RE: ADOPTION OF: D.L.L, A MINOR    : No. 197 MAL 2020
                                      :
                                      :
PETITION OF: E.L., FATHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court

IN THE INTEREST OF: A.L., A MINOR     : No. 198 MAL 2020
                                      :
                                      :
PETITION OF: E.L., FATHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
IN RE: ADOPTION OF: A.N.L., A MINOR     : No. 199 MAL 2020
                                        :
                                        :
PETITION OF: E.L., FATHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court

IN THE INTEREST OF: T.L., A MINOR       : No. 200 MAL 2020
                                        :
                                        :
PETITION OF: E.L., FATHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court

IN RE: ADOPTION OF: T.O.L., A MINOR     : No. 201 MAL 2020
                                        :
                                        :
PETITION OF: E.L., FATHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court

IN THE INTEREST OF: E.L., A MINOR       : No. 202 MAL 2020
                                        :
                                        :
PETITION OF: E.L., FATHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court

IN RE: ADOPTION OF: E.L.L., A MINOR     : No. 203 MAL 2020
                                        :
                                        :
PETITION OF: E.L., FATHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court

IN THE INTEREST OF: W.L., A MINOR       : No. 204 MAL 2020
                                        :
                                        :
PETITION OF: E.L., FATHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court

IN RE: ADOPTION OF: W.A.L., A MINOR     : No. 205 MAL 2020
                                        :
                                        :
PETITION OF: E.L., FATHER               : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court


                                 ORDER


[192 MAL 2020, 193 MAL 2020, 194 MAL 2020, 195 MAL 2020, 196 MAL 2020, 197
MAL 2020, 198 MAL 2020, 199 MAL 2020, 200 MAL 2020, 201 MAL 2020, 202 MAL
          2020, 203 MAL 2020, 204 MAL 2020 and 205 MAL 2020] - 2
PER CURIAM

     AND NOW, this 16th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.




 [192 MAL 2020, 193 MAL 2020, 194 MAL 2020, 195 MAL 2020, 196 MAL 2020, 197
 MAL 2020, 198 MAL 2020, 199 MAL 2020, 200 MAL 2020, 201 MAL 2020, 202 MAL
           2020, 203 MAL 2020, 204 MAL 2020 and 205 MAL 2020] - 3